DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (AU 2008100966 A4) in view of Vos et al. (US 20090065504 A1), Taborek (US 8881756 B1) and Watkins (US 20100193052 A1).
 	For claim 1, Bailey teaches a fluid retention assembly configured to contain a fluid and provide a horticultural display, said assembly comprising: 
a housing (the water tank and the planter box) configured to be positioned on a support surface such that said housing is located proximate a downspout of a building (functional recitation to which the housing of Bailey can be positioned as such, esp. Bailey stated on page 5 that the housing can collect water from the inlet 7), said housing having an upper section (3,11,12) coupled to a bottom section (14) of said housing, said upper section having a lower wall (2) and an outermost wall (3 or where ref. 11 is pointing at) coupled to and extending upwardly from said lower wall, said lower wall being planar, said outermost wall having a constant thickness (ref. 5 shows a constant thickness around ref. 2) extending around said lower wall and wherein said thickness is thin relative to a height of said outermost wall (the thickness where ref. 5 is pointing at is relatively thin to the height of the outmost wall) such that said outermost wall is configured to be unobtrusive when the space is filled with plant life; 
a spout (7) extending through said housing wherein said spout is configured to be directed into the downspout such that the fluid enters a fluid opening in an exterior wall of said spout wherein said spout captures the fluid (functional recitation to which the spout can performed the intended function of configured to be directed; also, an exterior wall of the spout can be any wall or surface that is on the outside); 

a pump positioned within said bottom section of said housing such that said pump is immersed in the fluid when the fluid is directed into said bottom section (page 5, line 25 internal submersible pump); 
a spigot (9) coupled to said housing; and
a power supply electrically coupled to said pump (implied since page 5, line 25, stated a pump can be used, thus, the pump has to have power to operate).  
However, Bailey is silent about the housing having an upper section of the housing being removably coupled to the bottom section of the housing; a lip coupled to and extending outwardly from an outer wall of said bottom section; a second hose fluidly coupled between said spigot said pump wherein said pump urges the fluid outwardly through said spigot.
 	Vos et al. teach a fluid retention assembly configured to contain a fluid and provide a horticultural display, said assembly comprising a housing (fig. 2) having an upper section (6) of the housing being removably coupled to a bottom section (4) of the housing. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the upper section of the housing of Bailey being removably coupled to the bottom section of the housing as taught by Vos et al. in order to allow the user to remove the sections for cleaning and maintenance. 
 	Taborek teaches a fluid retention assembly comprising a lip (18) coupled to and extending outwardly from said outer wall of said bottom section (11B). It would have 
Watkins teaches a fluid retention assembly comprising a second hose (39) having a first end and a second end, said first end of said second hose being fluidly coupled to said coupled end of said spigot (28,34), said second end of said second hose being fluidly coupled to an output of said pump (38) wherein said pump urges the fluid outwardly through said free end of said spigot when said valve is placed in an open position; said power supply (41,42) comprising a cord (41) extending outwardly through said back side of said outer wall of said bottom section, said cord having a plug electrically coupled to a distal end of said cord with respect to said pump, said plug being electrically coupled to a power source (as shown in fig. 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a second hose as taught by Watkins to connect the pump to the spigot in Bailey as modified by Vos et al. and Taborek in order to guide water or fluid flow from the interior of the housing to the spigot for outside usage or the like.
For claim 2, Bailey as modified by Vos et al., Taborek, and Watkins teaches the assembly according to claim 1, and further teaches wherein said bottom section (14 of Bailey) of said housing having said outer wall coupled to and extending upwardly from an outer edge of a bottom wall (bottom floor) of said bottom section, a top edge of said outer wall defining an opening (the mouth of the bottom section) into an interior of said 
For claim 3, Bailey as modified by Vos et al., Taborek, and Watkins teaches the assembly according to claim 2, and further teaches said lip (as relied on with Taborek) being positioned closer to said top edge of said outer wall than said bottom wall of said bottom section, said lip being continuous and forming a receiver to receive said top edge of said bottom section (such is the function of the lip as taught by Taborek).  
For claim 4, Bailey as modified by Vos et al., Taborek, and Watkins teaches the assembly according to claim 3, and further teaches said outer wall having a spout opening (opening where ref. 9 fits therethrough in Bailey) extending therethrough, said spout opening being positioned on back side of said outer wall proximate said top edge of said outer wall (see fig. 1 of Bailey).  
For claim 5, Bailey as modified by Vos et al., Taborek, and Watkins teaches the assembly according to claim 3, and further teaches said outer wall having a spigot opening (opening where ref. 9 fits therethrough in Bailey) extending therethrough, said spigot opening being positioned on said first lateral side proximate said bottom wall (see fig. 1 of Bailey).  
For claim 6, Bailey as modified by Vos et al., Taborek, and Watkins teaches the assembly according to claim 4, and further teaches said spout (7 of Bailey) having an exterior wall (any of the outside wall of the spout 7 that can be seen in fig. 1 of Bailey) extending between a first end and a second end of said spout (ends can be any area or point or portion of the spout), said spout being substantially hollow (fig. 1 of Bailey shows spout 7 being hollow), said first end of spout being open (first end can be the rim 
For claim 7, Bailey as modified by Vos et al., Taborek, and Watkins teaches the assembly according to claim 6, and further teaches said first hose having a first end and a second end (implied in Baiely, for a hose will always have first and second ends), said first end of said first hose being fluidly coupled to said first end of said spout (all parts in Bailey’s invention are fluidly coupled to each other), said second end of said first hose being positioned within an interior of said bottom section (implied in Bailey).  
For claim 8, Bailey as modified by Vos et al., Taborek, and Watkins teaches the assembly according to claim 5, and further teaches said spigot having a coupled end and a free end (fig. 1 of Bailey at spigot 9), each of said coupled end and said free end being open (implied in a spigot), said spigot comprising a valve (implied in the spigot 9 and as shown in fig. 1 as the handle-like member on ref. 9) positioned within said spigot, said valve restricting a flow of the fluid through said spigot, said spigot extending through said spigot opening.  
For claim 9, Bailey as modified by Vos et al., Taborek, and Watkins teaches the assembly according to claim 8, and further teaches said second hose (as relied on 
For claim 10, Bailey as modified by Vos et al., Taborek, and Watkins teaches the assembly according to claim 2, and further teaches said power supply comprising a cord extending outwardly through a back side of said outer wall of said bottom section (implied in Bailey because the pump is located on the floor of the bottom portion 14, thus, any location where the cord extends out can be considered a back side, depending on how the user view the assembly of Bailey), said cord having a plug electrically coupled to a distal end of said cord with respect to said pump, said plug being electrically coupled to a power source (implied because such is a feature of a plug).  
For claim 11, the limitation has been explained in the above, thus, please see above. 
Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued that while Bailey is more explicit as to the display of plants, the Bailey structure is designed specifically having areas exposed around the top fix workspace.

	Applicant’s argument does not reflect what is being claimed. It is not clear how the display of the plants in Bailey has anything to do with the claimed invention? In addition, it is not clear how having areas exposed around the top fix workspace has anything to do with the claimed invention? Thus, applicant’s argument against Bailey is non-persuasive nor has anything to do with the claimed invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643